Citation Nr: 0617339	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement for service connection for cause of veteran's 
death.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had served during World War II with the 
Philippine Commonwealth Army from September 1941 to January 
1943, and with the Regular Philippine Army from March 1945 to 
June 1946.  The veteran was a former prisoner of war (POW) 
from May 1942 to January 1943.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.

As discussed in more detail in the REMAND below, the Board 
finds that the appellant filed a timely notice of 
disagreement with the RO's denial of her claim for 
nonservice-connected death pension benefits, thereby 
initiating, but not perfecting, an appeal.


FINDINGS OF FACT

1.  The veteran died in January 1971 at the age of 53; the 
immediate cause of death was profuse internal and external 
hemorrhage, secondary to laceration of right common carotid 
artery, due to a gunshot wound on the right side of the neck.

2.  The homicide resulting in the veteran's death had nothing 
to do with service.

3.  The veteran had no service connected disabilities during 
his lifetime.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service or 
to a service-connected disorder.  38 U.S.C.A. 1110, 1310 
(West 2002); 38 C.F.R. 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  The record shows that the veteran died in 
1971.  The immediate cause of death was a gun shot wound to 
the right side of the neck which caused profuse internal and 
external hemorrhage secondary to laceration of the right 
common carotid artery.

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the every piece of evidence 
submitted by the appellant.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See  Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).    

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App.  
492, 495 (1992).


In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered to be the 
principal cause of death when it, either "singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related." 38 C.F.R. § 
3.312(b).  In defining what constitutes a "contributory 
cause of death," VA regulations provide:

Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 

38 C.F.R. § 3.312(c)(1); see also Winsett v. West, 11 Vet. 
App. 420, 424 (1998).

In this matter, the veteran was not in receipt of and never 
made a claim for service connection for any physical disorder 
at any time prior to his death in January 1971.  Service 
medical records reveal that the veteran was treated for a 
shrapnel wound to the forehead in 1942.  The veteran was also 
treated for a contusion that he suffered from being bumped on 
the head by a slow moving truck in September 1945.  Other 
than that, the file contains no documentation of medical 
problems during military service or at separation.  On his 
June 1946 exam report prior to discharge the veteran was 
found to meet the physical and mental standards for 
discharge.  The examination revealed no physical 
abnormalities.  The Board finds that available medical 
records show no indication that a disability incurred in or 
aggravated by service was either the principal or a 
contributory cause of death.       


The veteran's death certificate shows he was killed by a gun 
shot wound to the neck in January 1971.  The record indicates 
that there is no medical evidence linking the veteran's death 
by homicide to his military service or any injuries he might 
have received on account of this service.  

The veteran's widow has submitted letters in support of her 
claim.  The letters submitted by the widow are unclear but 
seem to indicate that she believes that she is entitled to 
service connection for the cause of the veteran's death 
because her husband was a former prisoner of war (POW).  
Without any medical evidence implicating a service connected 
disorder stemming from the veteran's POW experience which 
somehow contributed to his death, appellant's claim lacks 
merit.  

The Board has considered statements from the appellant.  
Despite the appellant's assertions to the contrary, the 
medical evidence fails to establish a causal connection, or 
nexus, between the veteran's death and inservice trauma.  
While the appellant may believe that her husband's death was 
some how causally related to an inservice injury, she is a 
layperson and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because the medical evidence of record does not support the 
appellant's contentions, and because her lay statements are 
not competent to establish the medical diagnosis or causation 
required to support the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The evidence is not in equipoise such 
that doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the appellant's claim for service connection for the 
cause of the veteran's death.




Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2004 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As 
the Board concludes above that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

For the following reasons, the claim for nonservice-connected 
death pension benefits is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.

Although not listed as a separate issue in the March 2004 
rating decision on appeal, the notice letter also indicated 
that the claim for death pension was denied based on a 
conclusion that the veteran's service did not meet the 
requirement for service to establish basic eligibility to 
nonservice-connected death pension benefits.  In her notice 
of disagreement and substantive appeal, the appellant clearly 
took issue with the RO's characterization of the veteran's 
military service, arguing that he did have active, wartime 
service.  The appellant's statements are unclear, in that she 
listed service connection for the cause of the veteran's 
death as the issue being appealed, but it is clear from her 
statements that she also wanted to appeal the denial of death 
pension benefits.

The claim must be remanded to allow the RO to provide the 
appellant with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.


Accordingly, this claim is remanded for the following:

Provide the appellant and her 
representative a statement of the case as 
to the issue of entitlement to 
nonservice-connected death pension.  The 
appellant should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice is obtained.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


